                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                   )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )      No.:   3:18-CR-135-TAV-HBG
                                            )
ARMANDO SOSA-CHAVEZ,                        )
                                            )
             Defendant.                     )


                                        ORDER

      This criminal case is before the Court on the Report and Recommendation on the

Plea of Guilty as to defendant entered by United States Magistrate Judge H. Bruce Guyton

on October 29, 2018 (the “R&R”) [Doc. 13]. In the R&R, Magistrate Judge Guyton finds

that the defendant is fully capable and competent to enter an informed plea; the plea is

made knowingly and with full understanding of each of the rights waived by defendant;

the plea is made voluntarily and free from any force, threats, or promises, apart from the

promises in the plea agreement; defendant understands the nature of the charge and

penalties provided by law; and the plea has a sufficient basis in fact. There have been no

timely objections to the R&R, and enough time has passed since the filing of the R&R to

treat any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b); Fed. R. Crim. P. 51.

      After a careful review of the R&R and the record in this case, the Court is in

agreement with Magistrate Judge Guyton’s analysis and recommendations, which the

Court adopts and incorporates into its ruling. Therefore, the Court will ACCEPT IN
WHOLE the R&R [Doc. 13]. The Court ACCEPTS defendant’s guilty plea to the single

count in the Indictment [Doc. 1]. Defendant is hereby ADJUDGED guilty of illegal

reentry, in violation of 8 U.S.C. § 1326(a) and (b)(1), that is, on or about July 25, 2018, at

or near Blount County, Tennessee, in the Eastern District of Tennessee, defendant was

found in the United States after having been removed and deported therefrom on or about

April 10, 2018, subsequent to a conviction on or about March 28, 2018, for illegal reentry,

and not having obtained the express consent of the Secretary of Homeland Security to

reapply for admission to the United States. The Court further ORDERS defendant to

remain in custody until sentencing in this matter.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              2
